Progress made in equal opportunities and non-discrimination in the EU (debate)
The next item is the report by Mrs Lynne, on behalf of the Committee on Employment and Social Affairs, on progress made in equal opportunities and non-discrimination in the EU (the transposition of Directives 2000/43/EC and 2000/78/EC).
rapporteur. - Mr President, I would like to thank the other groups for their cooperation, particularly some of the shadows. I believe that working together we have achieved a good report.
I have looked in this report at the transposition and implementation of the current directives, in other words the Employment Directive and the Race Directive. I have concentrated more on the Employment Directive, because race was covered by the Committee on Civil Liberties, Justice and Home Affairs in a very good report last year. Transposition and implementation is patchy across the EU, especially with the Employment Directive, although there are problems with the Race Directive as well. There is also a lack of information given to citizens about possible remedies in case of discrimination.
The Commission, Member States, trade unions, as well as governmental and non-governmental stakeholders, must do all in their power to improve awareness of rights under these directives and Member States must adequately resource independent bodies to promote equality and encourage Member States to ensure the remit of those bodies covers all forms of discrimination.
Too often the individual victims of discrimination are the ones who are left to challenge discrimination on their own, without the back-up of advocacy support or indeed the legal wherewithal to take legal proceedings, and that has to change. Member States should ensure that victims of discrimination are automatically assured and assisted in legal proceedings. Although I welcome the statistics that the Commission has already gathered on discrimination, I believe we need more data and a common standard for collecting that data.
I welcome the Commission's interest in multiple discrimination and that is one of the reasons why I call in my report for comprehensive anti-discrimination legislation. We must get away from the piecemeal approach. There can be no hierarchy of discrimination. A new directive must cover discrimination and access to goods and services on all grounds that have not been covered as yet under Article 13 legislation. It should cover disability, age, religion or belief and sexual orientation. Race and gender are already covered, as is employment.
I regret that although Commissioner Špidla has committed himself to this and the Commission made the commitment to a horizontal directive in its work programme for 2008 - and I commend Commissioner Špidla particularly for this - there appears to be some backtracking on this within the Commission. Can the Commission tell us at what stage are the impact assessments, what they cover, and when they will be released? As I understand it, they are now saying that they might only bring forward legislation on disability and nothing else. That is not acceptable, hence our amendment.
I have campaigned for years for Article 13 legislation on grounds of disability and on grounds of age, but I am now convinced that we must not leave anyone behind. Anti-discrimination and human rights are the basis of the European Union and every EU citizen must be treated equally.
I urge you to vote for my report and more importantly for a comprehensive directive on anti-discrimination so we can give a signal to those in the Commission who do not agree with this, and the Member States, that we are committed as a Parliament at least to ending discrimination once and for all, and end the ridiculous idea that it is alright to discriminate against any one section of our society.
(Applause)
Member of the Commission. - (CS) Mr Chairman, ladies and gentlemen, first of all I would like to thank Mrs Lynne for her detailed and topical report. The Commission fully agrees with its content. The Commission supports unequivocally the calls for the complete transposition of Directives 2000/43/EC and 2000/78/EC. As you know, the Commission has initiated a number of legal proceedings involving some Member States because of non-compliance with legislation, and it will not hesitate to make use of its competences to ensure that EU legislation is rigorously complied with in the future, and to achieve a fast and systematic improvement in cases where this legislation has not yet been implemented.
The Commission also acknowledges that monitoring of the implementation of both Directives must be improved. Therefore, the Commission is currently working on programmes to improve the recording of cases of discrimination. The truly important issue is the real impact on individuals, not just an abstract image of how things might work.
The report also rightly underlines the fundamental role of the institutions in supporting equal treatment: they play a key role in monitoring, providing support for victims and improving awareness of rights. I would like to stress the crucial importance of the non-governmental sector in this area. The Commission supports an expansion of the role of the institutions and the role of the non-governmental sector in such a way that would cover discrimination on grounds other than ethnic origin and gender.
As stated in the Commission's Work Programme for 2008, I intend to table an amendment based on Article 13 of the EC Treaty, which would extend the existing protection against discrimination to areas outside the labour market. This will be included in the broader programme for opportunities, attitudes and solidarity that is due to be adopted at the end of June.
Lively political discussions are taking place about the need for further anti-discrimination legislation at EU level. Let us be clear: these discussions are not about whether or not to combat discrimination but rather about how to do it in the most effective manner. Considering the political sensitivity of this issue and the far from forthcoming attitude of some Member States, the ground must be prepared very carefully.
During the seminar of 29 April, held ahead of the launch of the renewed social agenda, we agreed that we needed more in-depth analyses before making a decision on the best course of action. Whatever the Commission's decision in the next few weeks, it will be a decision based on a detailed analysis. It will take into account all aspects of multiple discrimination and the principles of subsidiarity and proportionality. Most importantly, it will be designed to bring real benefits to those who need it.
In conclusion, I would like to mention that as a follow-up to the European Year of Equal Opportunities, the Commission plans to present a communication adopting concrete measures to improve protection against discrimination in the European Union. Together with this communication, the Commission will also publish a report on how EU policies contribute to improving the situation of the Roma people.
Draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - Mr President, first of all I would like to thank the rapporteur, Mrs Lynne, from the Committee on Employment and Social Affairs, on behalf of the Committee on Civil Liberties, Justice and Home Affairs as well as on behalf of my political group, for her excellent work and this excellent report.
Unfortunately, discrimination still remains one of the most significant and widespread human rights problems in the European Union. As to anti-discrimination directives already in force, I would like to stress that they provide for only minimum standards. It is a shameful situation that a number of Member States have not transposed and implemented even those minimum standards. We think the European Commission should use the infringement procedure against such Member States more actively.
Everyone in the Union must be sure that he or she cannot be discriminated against and that he or she has effective legal tools in order to fight against discrimination. The Member States and the Commission should also actively support awareness-raising and training for combating discrimination.
Another problem, as we have just heard today, makes me even more anxious. It is that we really need a comprehensive legal framework for combating discrimination. As far as I understood from the statement of the Commissioner, we cannot be sure just now that the work programme declared by the Commission for 2008, which we have welcomed very much, with the proposal for a directive implementing the principle of equal treatment outside employment on all grounds, will provide this.
For me it would be a real shock if the Commission excluded some grounds from the scope of protection. It would mean that we can easily give up our values and, as soon as the Year of Equal Opportunities is over, we again feel free to treat Europeans differently. We cannot allow this.
on behalf of the PPE-DE Group. - (HU) Thank you, Mr President. Mr President, ladies and gentlemen, opposing discrimination is a fundamental human value; in this regard there is no difference of opinion among us. The European People's Party attaches particular importance to anti-discrimination policy. It is our belief that Member States have an incontrovertible and unavoidable responsibility to ensure that not a single citizen of the European Union faces discrimination.
The Group is also aware that not all problems, unfortunately, can be resolved by means of legislation. In order gradually to put an end to discrimination, we need an appropriate political culture, we need tolerance in daily life, in the workplace, in public life, in communications, from national to local level, and we need the whole of civil society to pull together.
As practice has shown, implementing the European directives on discrimination is no easy task. Half of the Member States have not managed to transpose the directives adequately into their national legislation or apply them appropriately. It is a fact that a real gap exists in European legislation between Article 13 of the EC Treaty and the existing directives. This means that not all 'protected' groups, in other words those referred to in Article 13, are guaranteed equal rights under European law with regard to access to goods and services.
To bridge this gap, however, the European People's Party does not believe the solution lies in adopting a comprehensive directive that would be difficult to implement and inefficient. Instead, it feels that a European directive is needed as a matter of urgency to help in a non-hierarchical manner to end discrimination against the 84 million disabled people who live in Europe, so that people living with a disability can enjoy the same rights throughout the EU.
Bearing in mind the fact that the average lifespan of the population is increasing and age-related chronic illness often results in damage to a person's health, the number of people living with a disability is set to increase in future. We are convinced that this approach will provide more effective, practical help to people living with a disability. The Group would therefore support an initiative of the European Commission with this aim. Thank you.
on behalf of the PSE Group. - (HU) Thank you, Mr President. Mrs Lynne's excellent report is based on the responsibility that derives from the presence in our midst of the phenomenon of negative discrimination. Not only has it not disappeared from the Europe of Excellence; according to the Eurobarometer survey it is on the increase, and Europe's citizens can sense this. I would also like to add that enlargement has brought with it a rise in new forms of discrimination threat, such as those facing multiply disadvantaged people; discrimination against the Roma is becoming increasingly violent nowadays.
The majority of the Committee on Employment and Social Affairs voted in favour of adopting a horizontal directive. We all remember the traces of mistrust in Parliament towards the newly formed Commission, a mistrust that became the majority opinion due to one nominee's avowed views on discrimination. The Commission at that time promised that it would take action on the basis of the authority conferred on it under Article 13 of the EC Treaty to introduce legislation against all forms of discrimination and establish a legal basis for dealing with infringements.
It is also a matter of urgency for the Commission to assess the transposition of existing European Union legislation by Member States, and also to initiate infringement procedures for non-transposition of the existing directives. As far as the Socialist Group in the European Parliament is concerned, it is unacceptable for any sort of hierarchy to be established, whether in the EC Treaty or in the prohibitions relating to discrimination that are to be listed in the amendment to the Lisbon Treaty. The question of who suffers the most - people living with a disability, gay people or older people - is not one we are prepared to address.
As far as we are concerned, the proposal in Mrs Lynne's report is a potential legal solution; in other words we await a general, horizontal directive from the Commission, although of course this does not rule out, indeed will make necessary, the formulation of specific provisions for different sectors and other cases.
It is my belief that this is also in accord with the views of European citizens who are, or may become, victims of discrimination. Thank you very much.
on behalf of the ALDE Group. - (FR) Mr President, ladies and gentlemen, Mrs Lynne, your work and your commitment on this key dossier have been remarkable. I was one of the first people from our group to witness this within the Committee on Employment and Social Affairs, and I thank you warmly.
A protective law only works if it is effectively applied. That is why, Mrs Lynne, I share your concern about the poor implementation of directives prohibiting discrimination in certain Member States. These situations are unacceptable and should be the subject of forceful, deliberate action by the Commission. No indulgence can be tolerated in this area.
A protective law is also worthless unless it can actually be used by those it is designed to protect. That is why I believe, as you do, that we need to make sure that the victims of discrimination do indeed have access to information and to the means for defending themselves. That is the responsibility of the Member States, and there again, negligence should not be tolerated.
However, although your report represents a key step, this is mainly because of the comprehensive approach to discrimination you speak up for. I unreservedly support your request for a comprehensive directive to combat all forms of discrimination. Like you, I am convinced that a unified approach is essential, taking account of all grounds for discrimination. Article 13 is not a call for lack of action or for uncoordinated action, but an invitation to act.
Commissioner, ladies and gentlemen, put away your fears and theoretical debates. Proposing a comprehensive directive is a necessity and is plain common sense. There is a large majority of us here that believes this and is asking you, Commissioner, to listen.
on behalf of the Verts/ALE Group. - Mr President, we too welcome the Lynne report and fully support the commitment to a comprehensive directive and see this as part of the cultural shift that Mrs Bauer referred to. But we can hear the eggshells cracking as the Commission tries to edge forward on this and we urge the Commission to be really brave and really lead on this issue.
For us we think it is important to have comprehensive legislation. For example, it would remove some of the loopholes by which racists and xenophobes try and exploit religious discrimination in order to cover their racist attitudes.
It is important that we get rid of some of those arbitrary cut-off points, for screening and health care for example, on grounds of age rather than evidence-based.
And we can fully support the rapporteur in her desire for a proactive approach in people being made aware of their rights and being able to access them. Through the need for effective legal aid and strong independent bodies.
We therefore welcome this report and support it in its current form.
on behalf of the UEN Group. - (PL) Mr President, I congratulate Mrs Lynne on a very hands-on report on this important subject. I am, however, a little taken aback at the language in which it is expressed, which reminds me a little of the language of totalitarianism. Had I not known that the rapporteur was a member of the Group of the Alliance of Liberals and Demonstrate for Europe, I would have thought that this report had been drawn up by someone from the Communist side. In my view it is dangerous to go into detail, as has been done here, and to spell out which types of discrimination should not be allowed, and how we should behave; there should simply be no discrimination. Mankind established all of its orders and prohibitions in the Ten Commandments, and they are spelled out there in succinct form: thou shalt not kill, thou shalt not commit adultery. We should just say: thou shalt not discriminate, and leave the rest to the sensitivity and competence of human groups and Member States. I do, however, consider this report acceptable, assuming that Amendment 7 by the Group of the European People's Party (Christian Democrats) and European Democrats is accepted.
on behalf of the GUE/NGL Group. - Mr President, Liz Lynnes's report highlights the need for a comprehensive, legislative framework which would prevent discrimination outside of the workplace and which would include a wide range of subjects.
Millions of people are discriminated against - the elderly as well as other groups - everyday in the European Union as they try to access health, education and transport services or try to buy insurance or apply for a loan.
These same groups had difficulties as regards employment before the introduction of stronger legislation at the European level. Effective legislation at European Union level changed employers' attitudes. It was a European directive which forced Member States to try to end discrimination in employment - although there is still a lot work to be done yet. Comprehensive legislation must be undertaken at a European level in order to strengthen people's rights in terms of goods and services.
I would like to praise the rapporteur for her report and I would like to ask my fellow members to vote against amendments which weaken the protection of human rights.
Mr President, for the past nine years I have sat in the Committee on Employment and Social Affairs alongside my most distinguished UK West Midlands colleague, the current rapporteur Elizabeth Lynne.
Almost without exception we have found ourselves in agreement on pretty well every issue without any need to negotiate compromise amendments because we already had a close meeting of minds.
I suppose to any rule there has to be an exception and to my intense surprise, this report is just that. It is frankly most disappointing that in our view political posturing seems to have got in the way of addressing the real problem.
May I say straight away, before some others on the left get up to their usual distortions, that all of us on the centre-right abhor discrimination in all its forms. All of us on the centre-right want to find practical ways of helping to stamp it out, and indeed would support, in principle, a specific directive to help people with disabilities as currently being considered by the Commission.
But we are very clear that a 'comprehensive and broad' EU directive against discrimination which is essentially an open-ended invitation to the Commission to produce yet more 'one-size fits all' EU legislation in what is a very sensitive area will do little to address current difficulties and could even be counterproductive. We have tabled our own amendments to reinforce this point.
Whilst some aspects of ongoing discrimination may indeed still be a problem, to suggest that more general EU legislation is somehow a solution is, in our view, way off the mark. Existing EU laws on discrimination continue to prove difficult to implement in practice. There needs to be better implementation of existing laws and better understanding of the problems in implementation before we go down the road of yet more EU directives.
As one UK organisation put it most succinctly last week, most discrimination is not going to be solved by extra legislation. Time would be much better spent on multicultural, multifaith events that change perceptions. We agree with this.
May I thank the Commission for his thoughtful opening remarks and say how much we look forward to the Commission response in due course.
Mr President, I think Philip Bushill-Matthews' criticism underlines just how good Elizabeth Lynne's report is! I think she is to be congratulated. She has done a very good job of underlining the poor level of implementation and transposition of the two directives adopted back in the year 2000 on risk and discrimination in employment.
But back then, Commissioner, you and the Committee on Employment and Social Affairs here recognised that discrimination does not stop at the office or factory wall. We recognised then the need to act more broadly to introduce a horizontal directive to combat all forms of discrimination throughout the whole of society. You publicly stated that you supported that idea; your President, President Barroso, publicly committed himself to such a horizontal directive.
We are therefore very disturbed to hear that back-pedalling is going on inside the Commission, reconsideration, perhaps a focus only on disability. I am hearing that three possible options are being considered in the Commission at the moment: the horizontal directive, which is still alive; secondly, a specific directive on disability or, the third possibility, a directive on disability and one other form of discrimination.
Where the logic is in that final option I just do not know. We need a strong advocate right now, Commissioner, for that horizontal directive that you committed yourself to. As Elizabeth Lynne said, there can be no hierarchy of forms of discrimination within the European Union. All European Union citizens are equal and need to be dealt with as such. We cannot tolerate any discrimination on any grounds against any section of our Community.
I heard it said at a meeting last week in Brussels, and you hinted at it yourself today, Commissioner, and Philip Bushill-Matthews did so just now, that we should not act because infringement proceedings have been launched against a number of Member States for failure to comply with the earlier directives. We cannot take that line of argument. We cannot allow Member States to force us to act at the speed of the slowest in terms of implementation and then enforcement. You, Commissioner, have the right of initiative. You need to exercise that right. We need to act rigorously. You need to act rigorously to ensure full compliance and not allow Member States to enter into a conspiracy that would cause us to move at the speed of the slowest.
We also need to focus clear attention on the need for remedies and enforcement, strong remedies to make sure that Member States do indeed comply fully with those directives agreed back in the year 2000. I fully commend Elizabeth Lynne's report.
I would like to pause for a moment to welcome, on behalf of all of us here in Parliament, the various visitor groups in the gallery. Let us continue with the debate.
Mr President, in 2004, this European Commission got the green light of the European Parliament only upon the solemn promise to be the champion of fundamental rights. But paying lip-service to equality is not good enough. EU citizens must get the legal instruments to defend their rights in court. Now, the European Commission is frantically looking for excuses to avoid a general ban on discrimination, such as that more study is needed - as if we cannot all see that there is discrimination all around - or that there is no consensus in the Council - well, that never stopped the European Commission from pushing its proposals in other areas such as energy policy. And let us not forget that discrimination is already forbidden on the basis of the Treaties, but if we do not legislate the courts will do it for us. So I expect the European Commission to take its own responsibility and stand for the rights of European citizens, because if the horizontal directive must fail, then let it fail in Council and not in the Commission.
(Applause)
(DE) Mr President, ladies and gentlemen, Mrs in 't Veld has said it clearly and I can only point out once again: we need the framework directive in order to grant everyone the same protection against discrimination. It is not acceptable that homosexuals or the elderly, for example, are allowed fewer human rights than people from a migrant background. We must end this situation as a matter of real urgency.
Moreover, I can but remind you once again that Mr Barroso himself promised here - when he was canvassing for Parliament's approval of the Commission - to launch this framework directive. As a German I have to say that I find the conduct of the German Government cynical. There is a law in Germany that protects all attributes equally, but the government is leading a campaign here at European level against the framework directive without any plausible reasons. In my view this is sheer populism at the expense of human rights.
(NL) Mr President, the fight against discrimination, whether on the basis of religion, gender or disability, is one of the pillars on which the European stands. That policy is laid down in all of our Treaties and in legislation.
With regard to the fight against direct or indirect discrimination on the basis of gender, that policy has proved a complete success in the European Union. We can now test the situation against the directives and treaties and subsequently establish that, despite having the most complex legislative process in the world, the policy is not functioning well.
You then have a choice of two courses. The course of the opposition is for us to introduce a new, broadly based strategy and solve the problems in that way. I do not think that it can be done this way. This was evidenced by the legislation of 2000, under which infringement procedures were instituted against 10 Member States, including the Netherlands, owing to lack of clarity in the functioning of certain provisions in their legislation on equal treatment. New, broadly based legislation will not help either, therefore, meaning that it will all continue to be just talk.
We should therefore increasingly focus upon mentality and on action programmes, and ensure that discrimination, even indirect discrimination, no longer takes place. We must ensure that implementation improves, and then we shall also have to find a solution to the problems that can be formulated clearly, namely those of persons with disabilities.
I wholeheartedly endorse the plea of Mrs Bauer and that of a number of Members from our group, therefore, and hope that our splendid legislative framework is now actually going to be put into practice. Thank you very much.
(DE) Mr President, ladies and gentlemen, I would like to thank Mrs Lynne for her report; it comes just at the right time. A word to all Members of the Group of the European People's Party (Christian Democrats) and European Democrats: wage discrimination against women has been included in the Treaty for the last 40 years, yet, nothing has essentially changed. If you in the PPE-DE Group wish to abide by your rejection of a horizontal directive, it is very clear to me that your values and principles relate to fine words and celebrations in the European Union. You do not want equal treatment at all! You accept discrimination against gays and lesbians, for example. You want this to be a political culture. No, that will not do for me!
Equal opportunities encompass all the criteria of Article 13, and multiple discrimination ultimately has to be included, too. Anti-discrimination policy can only be credible if it itself does not discriminate further. There has been a flood of proceedings and actions in the European Union. This was all propaganda aimed at avoiding certain minimum standards. The Member States that have stopped short of this just have to make haste. Infringement procedures have been initiated, even against my own country, Germany.
I now appeal to the Commission, to each individual Commissioner, to state clearly that they are in favour of a clear horizontal directive and putting paid to a hierarchic arrangement of human rights in the European Union. We have to implement our EU policy in accordance with the Treaty. Article 13 is part of the Treaty and must therefore encompass all this, as stated in the Lynne report.
(IT) Mr President, ladies and gentlemen, I would like to thank Mrs Lynne for her work. Parliament is about to call again for a horizontal directive. It will be the ninth time, Commissioner Špidla, that it has done this. Since Parliament is requesting exactly this step for the ninth time, we would have expected greater clarity in the Chamber from the Commission today, partly because this represents a commitment from President Barroso, and partly because we believe in the impact assessment process which is under way.
Frankly, this idea of some Members from the Group of the European People's Party (Christian Democrats) and European Democrats opposing a horizontal directive is incomprehensible. In the past, the left was justifiably criticised for wanting to divide society into corporations and corporate representation. It seems, however, that this is just what you are trying to do now: the disabled, yes, because this is more politically correct; other forms of discrimination, no, let us wait.
Mrs Oomen-Ruijten is not here, but the left is also sometimes fond of saying that it takes more than laws to change attitudes. This time around, we are hearing it from members of the PPE-DE Group. Let us talk about individual rights and about how we must not play one corporation, one minority off against another, but ensure non-discrimination for all citizens. This makes sense, and this is what we are asking you to do. Quite frankly we do not need measures biased more towards one category than another. EU citizens do not need this.
(DE) Mr President, ladies and gentlemen, we are all agreed on one thing: we are against any form of discrimination. I should like to clarify this right at the outset. However, there are different approaches to reaching this objective. I am of the opinion that protection against discrimination cannot conclusively be better regulated at European level than at national level. Here, too, we are expected to comply with the principle of subsidiarity. Many areas of life are currently regulated by EU anti-discrimination regulations. Four anti-discrimination directives have been adopted in recent years: the Race Directive, the Employment Directive, the Equal Treatment Directive and the Gender Directive.
A multitude of infringement proceedings are currently in progress against Member States on account of problems in transposing the Treaty. Strictly speaking, they are even now in progress against 20 countries, that is three quarters of the EU Member States. It appears there is considerable legal uncertainty here. A new, broad and over-simplifying approach in the form of a framework directive is the wrong response to the legal uncertainties that exist here. The current problems first have to be examined before the Commission proposes new directives.
Otherwise, the result otherwise will be more bureaucracy, more costs to citizens and less legal clarity, which benefits no one, particularly not the fight against discrimination. For this reason I, like my group, am against the articles in the Lynne report that call for a framework directive, a horizontal directive. If the other groups assert themselves, however, and the demand for a framework directive persists, I see myself being forced to vote against the report, not because I am against protecting against discrimination, but because a framework directive at European level is the wrong way, in my opinion. In the field of disability, all Member States as well as the European Community have signed the UN Convention on the Rights of Persons with Disabilities. Here we must and shall fulfil our obligations. We shall not, however, help anyone by adopting yet another unclear and wishy-washy framework directive.
Mr President, when I was this Parliament's co-rapporteur for the Race Directive in 2000, the then Portuguese Presidency promised us there would be no hierarchy of discrimination and that further legislation would follow.
On 26 October 2004 President Barroso promised in this Parliament and during this Commission's term of office a framework directive on - I quote - 'all forms of discrimination'. That promise was repeated in their annual policy strategy for 2008. Now is the time to deliver.
I would say that it is no excuse that Member States in some cases deliberately drag their feet on implementation of employment non-discrimination, but it is an excuse, and the Commission must not allow the slowest to dictate the speed of the rest.
Two weeks ago I met with Federal Minister Zypries in Germany and Minister Follett in Britain. They are willing to talk. Give them something to talk about!
I am proud that we collected 1.3 million signatures for disability legislation. But as this Parliament's president of the Disability Intergroup, I place on record my support for a horizontal directive. You will not divide and rule.
Finally, it is no good for the Conservatives to say that they abhor discrimination on the grounds of religion, age or sexual orientation, but then to vote against legislation on these grounds, denying equal rights to Europeans, gay, young and old and to religious minorities. And Business Europe should be ashamed of saying in its submission to the Commission consultation dated 12 October 2007, I quote: 'Business Europe believes there is no evidence of discrimination on any of the grounds covered by Article 13'. The Commission's own Business Test Panel showed 89% of the 293 companies surveyed said they wanted EU legislation for equal protection. They want it; Parliament will vote for it; Europe needs it.
(Applause from the centre and left)
(DE) Mr President, I thank Mrs Lynne for spending time on the subject of anti-discrimination and I am completely on her side up to a certain point. However, dear Mrs Lynne, Mrs Schroedter, Mrs Gröner and Mrs in 't Veld, you mean well, but you are not doing yourselves any favours in the end if you are now calling for another directive against discrimination that goes beyond what we already have in Europe.
I say this quite deliberately and quite bluntly here as a homosexual: you are not doing the people you want to protect any favours. There will ultimately be a far-reaching anti-discrimination regulation against the people whom you want to protect here. How can this be? If we extend anti-discrimination to access to goods and services and to a shifting of the burden of proof, we will create a climate of concealed discrimination. Very few employers will be openly willing to discuss discrimination. Job applicants who represent a potential risk, perhaps because of their passport photograph, will no longer be contacted by the employer in case of doubt.
We are not doing people any favours in the end. We ought instead to be worrying about the fact that the anti-discrimination directive we have today is being changed and watching to see how it pans out. If we generate a tangled mass of bureaucracy and lawsuits as well as legal uncertainty, the acceptance of anti-discrimination regulations will decline among people in the European Union.
(IT) Mr President, ladies and gentlemen, I have so much time that I hope I can use it properly, accustomed as I am to speaking for only a minute. I heard my colleague Mr Bushill-Matthews say that he always finds himself in agreement with Mrs Lynne, and that to any rule there has to be an exception, but that this time his position is completely different.
I must say to my dear friend Mr Bushill-Matthews that we too always find ourselves in agreement, but this time, without wishing to betray our traditional convergence on all decisions, I have to say that you are faced with an exception, because I am absolutely in favour of the proposal for a horizontal directive referred to the Commission by Mrs Lynne. How could I not be in favour when for the past 40 years I have seen citizens in Italy, where I live, being discriminated against on the grounds of their age, elderly people being deprived of their rights simply because they are elderly?
I am particularly referring to the fact that there is a law in Italy which says that the disabled, if they are young, are entitled to benefits, whereas if they are elderly, and have the same disabilities, they are not entitled to these benefits. I do not see how we can wait for years before we have the legal possibility, as Mrs in't Veld explained, of using the courts to enforce respect for the rights that Article 13 of the Treaty of Amsterdam grants to all citizens of the European Union.
(HU) Ladies and gentlemen, European unity is based not only on the economy but also on many important values. These values include the inviolability of human dignity, liberty, responsibility, solidarity, diversity, and the observance of the principle of freedom from discrimination. They also include tolerance and mutual respect.
Alongside the statements of policy, it is important that these principles should be laid down in law in such a way as to ensure that distinctions can no longer be made on a discriminatory basis, and that people are comprehensively protected. The European project will only be viable if we are able to ensure that disadvantaged groups in society are able to exercise their rights. Comprehensive integration of these groups is in our common interest, and we must take appropriate measures to ensure that it happens.
It is thus in the interests of every Member State to ensure that all of the provisions of EC Directives 2000/43 and 2000/78 are transposed accurately and effectively in their entirety and implemented appropriately in practice, so that the transposition of the directives into national law will genuinely benefit disadvantaged groups.
The legislation is only of value if it is also implemented in practice. Monitoring implementation of the legislation is an especially important task, and one that needs to be given particular attention at both Member State and Community level. We need to devise inspection mechanisms that will enable us to conduct impact studies. We must involve non-governmental organisations that can provide concrete feedback, and engage in social dialogue with them. I am convinced that Mr Barroso believed what he said in 2004, at the start of his term in office. May he continue to do so.
Mr President, I wish to comment on two aspects of this excellent report by Elizabeth Lynne. I fully support the call to Member States and other relevant actors to collect, compile and publish comprehensive, accurate, comparable, reliable and separate statistics on discrimination and then to publish these statistics in a way that is easily understood by the public. In that way, I believe citizens can see for themselves the need for change. I fully support the call for a comprehensive, wide-ranging directive. This is an area where the EU can achieve strategic change when the legislation is implemented.
Finally, with reference to the Lisbon Treaty, I was very pleased to hear the comments of the Slovenian presidency last week on the 2008 work programme with regard to their response for the 'One Million Signatures for Disability' campaign. This indicates that the presidency, and hopefully the Commission, are listening to the citizens and taking their concerns on board. This is a very hopeful sign for the Citizens' Initiative as contained in the Lisbon Treaty, but again I wish to put on record my strong support for a comprehensive directive. There can be no hierarchy of discrimination.
(IT) Mr President, ladies and gentlemen, I endorse the work accomplished by Mrs Lynne. I must say that this debate comes at an interesting time for Europe. I would like the Commission and yourself, Commissioner, to have the full awareness that you seem to be lacking at the moment.
This issue does not just concern progress made in equal opportunities and non-discrimination in terms of employment and working conditions; the central issue is the need for a horizontal directive on equal treatment which covers all grounds for discrimination. A climate of intolerance and hostility is emerging in Europe. This is already giving rise to ethnic discrimination - just look at immigration and the Roma. Heaven help us if we turn a blind eye.
This is why there is an urgent need for a comprehensive directive covering all discrimination in order to complete the anti-discrimination package under Article 13 of the Treaty. It will also help to improve the level of cross-cultural encounters in Europe; such encounters improve the quality of culture and are cogent, and are urgently needed now.
This is why I say to you, Commissioner, and to the Commission, show a bit more political courage, because so far there has been absolutely none!
(PL) Mr President, employment is one of the main factors in social integration. Nevertheless, unemployment among numerous groups, especially women, disabled people, ethnic minorities, migrants, the elderly and young people entering the labour market, remains at an unacceptably high level.
The fact that in some Member States substantial defects may be seen in the transposition and implementation of Directives 2000/43/EC and 2000/78/EC, and a lack of information aimed at EU citizens concerning the possibility of taking legal steps in the event of discrimination, are cause for concern. It is important for the governments of the Member States to take down the barriers arising from discrimination in labour market recruitment processes as soon as possible.
Public agencies have a key role to play in promoting equality and non-discrimination, since, pursuant to Article 13 of the EC Treaty, Member States should ensure full, proper and effective transposition and appropriate implementation of these directives, so that the battle against discrimination in the European Union is of the nature of actions that are coordinated and compliant with a consolidated approach to combating discrimination.
(BG) Mr. President, distinguished colleagues, the adoption and implementation of comprehensive anti-discrimination legislation in the European Union Member States is a tangible achievement and it is indicative of how sensitive a society is respecting the principles of equal treatment of all citizens, regardless of their ethnic origin, faith, gender, age, health or financial condition.
I support the appeal which Mrs. Lynne makes in her report to adopt a comprehensive directive free of any hierarchy of anti-discrimination principles. We should, however, take note that in Europe discrimination against individuals who belong to ethnic or religious minorities remains the most frequent form of infringement against their fundamental right to be treated equally like the rest of the citizens from majority groups.
In certain Member States hatred speech, islamophobia and other forms of xenophobia, fueled by stereotypes, prejudice and cliches from the past drive a latent discrimination attitude toward ethnic or religious minorities. That is why the European Parliament shown make a point of drawing the attention of the Commission and the Member States....
(Metin Kazak was interrupted by the President)
(DE) Mr President, we are all very much in agreement that every conceivable measure has to be taken against discrimination. Therefore, the European Parliament has also repeatedly declared itself in favour of adopting a new directive. There are already four such directives and one is virtually complete at draft stage. This means we are covering a very broad spectrum in anti-discrimination measures.
These measures will now finally be implemented. There are 28 infringement proceedings, which means the appeal is going out to the Member States ultimately to implement what has been decided here in this House. I am against taking a second step immediately before the first has been taken, namely adopting another new directive with a wealth of new barriers where equality authorities are being demanded. This again means more bureaucracy. The fact that NGOs must by law be included in all legislation does not get us any further forward with consultation etc. If we advocate anti-discrimination, then we have to argue in favour of implementing what is currently the law once and for all in the Member States.
(PL) Mr President, I would like to comment on unacceptable discrimination against pregnant women, especially in view of the demographic collapse in Europe. Despite legal prohibitions, employers are demanding that young women applying for jobs present medical confirmation that they are not pregnant. If they fail to produce such a certificate, their chances of obtaining work vanish. This is a difficult but necessary field of action for the work inspectorate. Families with many children also experience discrimination. The average income per person in such families is usually significantly lower than in the families of single mothers. On the other hand, family benefits and social assistance are usually less in their case, and taxes are higher. Normally, when people speak of discrimination, they do not address these problems.
(RO) Waiting for a horizontal directive, we can see that we have a European and a national legislation against discrimination, numerous political commitments, as well as specific institutional mechanisms. Despite this optimistic appearance, the degree of transposition, the implementation and the efficiency of adopted measures are still very low in many Member States. For achieving equality between men and women, a correctly paid job is essential.
Thus, we propose that the Commission initiate an integrated plan of positive actions for the labour market in order to reduce the artificial gender division on the labour market and the structural pay gaps that still exist between the branches deemed feminine and those deemed masculine. In this plan, introducing the gender dimension into the drafting of the European, national and local budgets represents an essential instrument for reducing structural gaps and implementing the principle of equal pay for equal work.
Mr President, when the rapporteur spoke she said that every EU citizen must be treated equally. Sadly, the rapporteur herself seems not to believe that. If she did, then this report would cry out against the fact that this EU, through a derogation, authorises discrimination on religious grounds in my constituency of Northern Ireland; specifically discrimination against Protestants who want to join the Police Service in Northern Ireland.
Yes, in this EU there is express religious discrimination, sanctioned in that way. So when I listen to the high-sounding affirmations against discrimination I think of many young Protestant constituents who wanted to join the police, scored higher than Roman Catholic applicants, but who saw those people appointed over their heads because discrimination is statutory, provided for in legislation. So, until we get horizontal application against discrimination...
(The President cut off the speaker)
(ET) Commissioner, Mr President, ladies and gentlemen, equality in the eyes of the law and protection against discrimination is everyone's human right - that much is asserted in the constitutions of our Member States, all of the Member States. Nevertheless our citizens are not exempt from discrimination. For example, generic equality of rights in employment is regulated under Community law; we have, however, placed a lesser emphasis on compliance with its implementation. How else can we explain Eurostat's annual public studies which show large discrepancies between men's and women's pay in the Member States? In my home country, Estonia, the gap is 27% to women's disadvantage. This is where it stood over ten years ago, and where it still stands today.
Ensuring protection of this right is just as important as judicial regulation of the matter. We must deal with this point and if necessary institute legal proceedings for violation. What our citizens need is legal certainty.
Mr President, my congratulations to Mrs Lynne on this directive because, in the European Year of Intercultural Dialogue, which aims to promote mutual understanding and celebrate Europe's diversity, I am shocked and dismayed at the levels of existing discrimination - not just in race but in disabilities, gender, sexual orientation and ageing. Discrimination is not just a problem in the labour market but also in housing, education, public and private services and even in religious matters.
I am particularly concerned about the difference in levels of integration of minorities within various Member States as indicated by the Migrant Policy Index. This shows the failure of the implementation and enforcement of the minimum standards in anti-discrimination that we have sought to make EU-wide. I call upon the Commission to take up this matter, not just with the Member States, but also to take stronger action within the EU institutions.
Finally, prior to the European elections, I would like to ask how this House is trying to set an example to the rest of Europe on anti-discrimination. Still only 30% of the MEPs are women and only 9 MEPs are non-white.
(DE) Mr President, what is effective against discrimination and supports the protection of people with disabilities? Awareness-raising campaigns, information, action, but not the centralising of legal issues through new EU legislation. A paper tiger instead of a comprehensive horizontal directive perhaps? It is important to implement the four existing directives. Only in Germany have training courses that were required as part of the general Equality Act cost over EUR 1.7 billion a year.
I think the Civil Rights Act is right. It provides regulations for firms with 15 employees or more and a high administrative and financial cost is avoided - an SME protection clause is appropriate. Moreover, I think it is important that our doubts, which Mrs Lynne was unfortunately still not able to dispel because she has not taken our amendments into account, are becoming clear: we cannot vote in favour of this report, which states that public money should be used to support victims of discrimination. Mrs Lynne should have listened to us here, but unfortunately she did not do so.
(CS) I would like to mention two issues. The first one is transport. Approximately one third of the EU population suffer from mobility problems. In order to give people equal opportunities regarding access to information, work and so on, significant efforts are needed to introduce a barrier-free transport standard. The other issue concerns mentally handicapped people. I think it would be useful to review the White Paper on mental health protection, because a vast number of people in the European Union suffer from stress, which also represents a disadvantage for people adapting to situations on the labour market.
On a point of order, Mr President, I recognise that I have not been called to speak, but what Mr Allister said about discrimination against Protestants in the police force in Northern Ireland is totally untrue. The force is 90% a Protestant organisation ...
(The President cut off the speaker.)
Member of the Commission. - (CS) Ladies and gentlemen, the debate showed the significance of combating discrimination. The first issue on which practically everyone agreed is the need for more effective implementation of the legislation in all the Member States. As the debate showed, the Commission is very rigorous in this regard and does not hesitate to initiate infraction proceedings against those countries that have not implemented the legislation in full. However, simple numerical statistics do not give the full picture since these numbers include various types of infraction proceedings, from technical and organisational proceedings to those dealing with the scope of protection. At any rate, I can safely say that all countries with which we are engaged in a debate are ready, and that there can be no doubt about their willingness to fully implement the anti-discrimination Directives.
The next issue is the question of further progress with regard to legislation. I stated clearly that the Commission has reached the final stage in deciding on what conclusive action to take. This stage will end by June this year and we will present the relevant proposals. The debate now taking place in Parliament is certainly an important source in the decision-making process.
Allow me also to touch on two speeches that contrasted with the more general debate by introducing a slightly unusual argument. One of them was the information that an anti-discrimination course in the Federal Republic of Germany cost EUR 1.7 billion. I do not contest this figure. I think that it might be quite interesting to compare it with the cost of tax legislation courses, for example. We might find out that similar transitional costs usually accompany legislative changes. In other words, purely financial arguments cannot give the full picture.
The other speech concerned the issue of policing in Northern Ireland. I can only say that, according to the information available to me, the Police Service of Northern Ireland has launched positive action to deal with the problem mentioned by Mr Allister.
Ladies and gentlemen, the time allocated to us does not make it possible to continue this in-depth and very interesting debate. Suffice to say that we have entered an important decision-making phase and that your debate is part of this decision-making process.
rapporteur. - Madam President, I should like to thank colleagues very much for their remarks. I am delighted that we appear to have the support of the majority of this House for a comprehensive directive. I hope the vote later today will prove that.
I would also like to pay tribute again to Commissioner Špidla because I know it was his actual initiative to bring forward a comprehensive directive and call for the comprehensive directive within the work programme. I am only sorry that his view does not seem to be winning the argument with the rest of the Commission. And let us hope that, by passing the call for a comprehensive directive, we will give more power to him to actually argue the case.
I did ask Commissioner Špidla for the impact assessments to be released. I know they have been done already. I am a little fearful since I have heard reports that there have been different impact assessments and those are being changed slightly as we speak to favour one view in the Commission rather than another. I would like some sort of clarification on that to see if the rumours that I have heard are true.
I am very pleased that other Members have supported your call within the work programme for that comprehensive directive. Specific issues relating to all the areas - disability, age, religion or belief, and sexual orientation - can, I believe, be covered in one comprehensive directive. Education is not the way forward. We have tried that. For those Members who have been talking about education: it does not work.
We are talking as well about access to goods and services, not about employment. I know that all of the German delegations have problems with that because the employment directive has been gold-plated by the German Government. So leave that one aside. There are different Member States who have different problems: disability, age, sexual orientation, religion or belief. Some Member States cover some of them, others cover others and that is why it is important to get it right and have a comprehensive directive and not leave anyone behind.
The debate is closed.
The vote will take place today at 12 noon.
Written statements (Article 142)
in writing. - (IT) I would like to voice my appreciation of the work carried out by the rapporteur on a subject that I consider to be of enormous importance for the development of fairer and more effective European anti-discrimination policies.
The principle of non-discrimination is in fact one of the core values that has always formed the basis for European integration and must therefore be properly protected, so that European citizens, particularly those in the most disadvantaged categories, such as disabled people, are effectively protected against any form of discrimination.
Non-discrimination is fundamental in employment, but is necessary and preferable in any sector of public life (such as education or social services) because it can greatly aid social inclusion and development of the potential of all European citizens.
I would like to conclude by voicing my support for the swift adoption of a complete and effective framework directive on non-discrimination, enabling Member States to join forces in this area and to adopt coherent and effective policies aimed at allowing citizens to feel truly protected by clear and comprehensive legislation at a European and national level.
in writing. - (PL) As a member of the Committee on Civil Liberties, Justice and Home Affairs, I entirely support Mrs Lynne's report. I have no doubt that the international law in force and our own EU adjudications are - from a formal aspect - desirable and good solutions. I therefore regret that their entry into force is continually coming up against numerous obstacles, even in our Europe, which would appear to be more democratic and less discriminatory.
It is astounding that we might need to call on EU Member States to treat the provisions of Directive 2000/78/EC with full respect and to carry out constant and systematic monitoring of progress in the elimination of all forms of discrimination from political, social and economic life.
This is of particular importance for the citizens of my country, Poland, who, enjoying the benefits of the common market and freedom of personal movement, live and work in many EU countries. I am very sorry to have to say that there is increasing evidence of discrimination against my fellow countrymen solely on the grounds of their nationality. Disturbing information of this kind is increasingly coming to light from Germany, Great Britain and Ireland. It would be a paradox if the European Parliament were to become so heavily and effectively involved in combating manifestations of discrimination in the world yet were unable to cope with respect for human rights at home - that is, in the EU Member States. All EU citizens surely deserve equal and non-discriminatory treatment!
, in writing. - (FI) The matter here is equal opportunities and non-discrimination in the European Union.
Equal opportunities and non-discrimination at work are basic principles of employment, and the Member States should not have any problems complying with them. According to Mrs Lynne's report, however, the directives are not being implemented effectively or correctly.
The problem is a serious one because, as Mrs Lynne's report states, combating discrimination and human rights are priorities in the EU under Article 13 of the EC Treaty.
An example case in Finland concerned a woman who was not eligible to receive unemployment security after she had finished caring for her disabled son. It is wrong that care work done at home is not properly appreciated and that the rules allow this sort of discrimination. With this case in mind, I support point 36 in Mrs Lynne's report, which says that the scope of the principles of equality and non-discrimination should be broad and extend to social security.
I am also in favour of Mrs Lynne's call for the European Parliament to recommend the Member States to put more resources into and empower institutions which work to promote these principles. I also support her call for the status of NGOs to be firmed up, so that they too can address existing problems in the Member States more effectively and efficiently.
in writing. - (HU) It is certainly relevant that Mrs Lynne's report on equal opportunities is on the agenda for debate today. Just recently, on 17 May, we expressed our solidarity with transsexual, bisexual and gay people.
On special days or occasions it is often the case that people look back at the past. Unfortunately, as the report shows, we still have a great deal to do as regards equal opportunities. Unemployment is still unacceptably high among women, migrants, people living with a disability, ethnic minorities, and those with very specific or unrecognised skills. In the field of employment, I therefore recommend introducing a European equal opportunities monitoring system that could provide support in the form of tax advantages and/or PR opportunities for employers that give prominence to creating equal opportunities.
It would also set up a 'blacklist' of employers failing to meet the criteria at all. This would have a motivating effect on companies while at the same time giving job seekers new perspectives and clarity. Unfortunately, extremist and populist politics continue to spread in central and eastern Europe, but sometimes the picture we get from western Europe is a sad one too. Negative discrimination against Roma people is on the increase, and extremist forces are demolishing Roma dwellings. It is here that the great need for a European Roma Strategy, as proposed by the socialists, and the need for urgent action at European level are most apparent. Legislation in the Member States provides differing levels of protection against discrimination.
There is often no uniform method of implementing the legislation, with the result that implementation is unsatisfactory. Efforts to implement the legislation need to be coordinated, taking into account the horizontal perspective of the European Union, national and local authorities, and ensuring general compliance. Prior to adopting legislation, it would also be important to carry out the social impact study and annual evaluation of implementation by Member States.
in writing. - (ET) Non-discrimination and human rights are basic values of the European Union. They form the foundation on which we seek to build a common future and there can be no compromise in their regard. That much is clearly stated in Article 13, which must serve as a guide on any issues relating to European citizens.
Protection against discrimination on grounds of age, sexual orientation, religious belief or disability is absent today in areas such as social welfare, goods and services, health care and education. Unfortunately there is no EU legislation in those areas. If non-discrimination and human rights are of prime importance to us, then there can be no doubt that we need a single, horizontal directive which puts an end to the hierarchy of rights. To the situation in which discrimination is outlawed in one area but allowed in another. To the situation in which race and disability are substantially more protected than the other areas set out in Article 13. In the light of this report I call on the Commission not to back down from its promise and to draft a comprehensive directive to combat discrimination under Article 13 of the EC Treaty.
In an unprecedented move, many European non-profit-making bodies have spoken in favour of a horizontal directive to provide this protection; similarly there are several umbrella organisations active in various fields in Brussels such as the European Women's Lobby, AGE and several others. A horizontal directive on non-discrimination covering social welfare, goods and services, health care and education is the only way to promote human rights protection in the European Union. There is more than enough evidence of discrimination in all fields. The Commission must not close its eyes and recreate a hierarchy between rights in the European Union.
, in writing. - (HU) As President of the Intergroup for National Minorities, I welcome Mrs Lynne's report, which takes stock of what has already been achieved with regard to freedom from discrimination, and outlines what needs to be done.
Community legislation on freedom from discrimination is especially important because protecting the individual is not enough. People do not suffer discrimination as individuals, but as members of a group: for example, because they belong to an ethnic minority, because they are old, because they are women, because they have a disability, because they belong to a sexual minority, or because they are Roma. For this reason, the only way of effectively protecting individuals belonging to the various minority groups is by protecting the whole group. The report rightly points out that the two existing directives only lay down minimum requirements, and so we need to take matters further towards developing a Community-level policy against negative discrimination and a horizontal anti-discrimination directive. Likewise very important is the item in the report calling on the Commission to work towards establishing a common, EU-wide definition of the term 'positive action'. The report also draws particular attention to the need for specific social protection for minority communities, and especially the Roma community. In this context I would like to remind you of Article 25 of the Ždanoka report, also on this topic, which points out the importance of participation by traditional national minorities in policy-making.
According to this article, national minorities need a framework policy standard enabling them to participate effectively in decision-making processes concerning their identity by means of various forms of self-government or autonomy.